Citation Nr: 0334551	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  In August 1999, the Board remanded the 
case for additional development.  By a July 2000 decision, 
the Board determined that new and material evidence had been 
presented to reopen the claim, but denied the underlying 
claim of service connection as not well grounded.

Thereafter, the veteran appealed the Board's July 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the VA General Counsel filed a Motion to 
Remand and to Stay Proceedings (Motion) in November 2000.  By 
an Order dated in December 2000, the Court granted the 
Motion, vacated that part of the Board's July 2000 decision 
that denied service connection for a psychiatric disorder, 
and remanded that matter to the Board for readjudication.  In 
August 2001, the Board remanded the issue of service 
connection for a psychiatric disorder for additional 
development.  On March 5, 2003, the Board denied the claim of 
entitlement to service connection for a psychiatric disorder.  

In April 2003, the veteran's representative filed a motion 
for reconsideration of the Board's March 2003 denial.  On 
November 19, 2003, the Board sent the veteran and his 
representative a letter informing them that the March 2003 
decision would be vacated for due process reasons; it was 
noted that the motion for reconsideration would consequently 
be rendered moot.  In a decision separate from the one below, 
the Board has vacated the March 5, 2003, decision pursuant to 
38 C.F.R. § 20.904 (2003).  The decision below addresses the 
claim of service connection.  




FINDING OF FACT

The veteran likely has schizophrenia that is attributable to 
his military service.


CONCLUSION OF LAW

The veteran has schizophrenia that is the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003) (a psychosis may 
be presumed to have been incurred in or aggravated by service 
if manifested to a compensable degree within a year of 
separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2003).

In this case, the veteran claims that his current psychiatric 
disorder had its onset during service.  Based on a review of 
the evidence and resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
schizophrenia is warranted.  

The veteran's service medical records show that, in 
July 1975, when he was examined for purposes of enlistment, 
he reported in his medical history that he had had nervous 
trouble.  The remaining service medical records are negative 
for any diagnosis suggesting any psychiatric disability.  The 
veteran, however, was discharged because of an inability to 
adapt emotionally to military service.  

Thereafter, an August 1980 private psychological evaluation 
report indicates that the veteran was an immature and 
confused young man.  The diagnostic impression was reactive 
depression and a possible pre-psychotic process in a 
borderline personality.  

Private treatment reports show that, from September to 
December 1980, the veteran was evaluated following several 
suicide attempts.  It was noted that the veteran appeared 
unable to cope with stress; he had a very inadequate, 
dependent personality.  He exhibited no psychotic 
symptomatology.  The final diagnosis was mixed personality 
disorder with inadequate, immature, and sociopathic features.  

A September 1981 psychiatric evaluation and psychosocial 
summary shows that the veteran's diagnosis was an unspecified 
personality disorder.  

Treatment and hospitalization reports from the Altoona VA 
Medical Center, dated from August 1976 to February 1983, show 
that in June 1982 the assessment was anxiety with depression.  
In December 1982, the final diagnoses included situational 
stress/chronic anxiety and depression.  In February 1983, the 
diagnosis was acute and chronic drug and alcohol abuse.

An April 1996 private psychiatric evaluation indicates that 
the diagnostic impressions included schizoaffective disorder 
and probable borderline intellectual functioning.  In 
September 1996, it was noted that the veteran had experienced 
a deterioration of his emotional state associated with 
intensification of depressive and psychotic symptoms.

The evidence also contains additional VA outpatient treatment 
records, which show that, in January 1997, a panic disorder 
was diagnosed.  In June 1998, the assessment was chronic 
paranoid schizophrenia.  In July 1998, the assessment was 
chronic undifferentiated schizophrenia in remission.  In 
August 1999, chronic paranoid schizophrenia and borderline 
personality disorder were diagnosed.  

When the case was before the Board in August 2001, there was 
no medical opinion on the question of whether the veteran had 
a psychiatric disability, including schizophrenia, that was 
related to his military service, or to specific problems in 
service such as a problem adapting emotionally.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board 
remanded the case for a new examination.

Pursuant to the Board's August 2001 Remand, a VA examination 
was conducted in February 2002.  The examiner noted the 
veteran's numerous psychiatric diagnoses throughout the 
years.  The veteran also provided his psychiatric history in 
detail.  He also gave a description of his nervous problems 
prior to service, which he indicated began during high 
school.  The veteran described himself at that time as a slow 
learner, and recalled having few friends during his formal 
academic years.  He was shy around girls and felt 
uncomfortable at times even being within the school 
environment.  After examining the veteran and reviewing the 
claims file, the examiner believed that the most appropriate 
diagnoses were paranoid schizophrenia plus polysubstance 
dependence, both in partial remission.  The examiner also 
provided a diagnosis of borderline intellectual functioning.  
The examiner opined that the veteran began to experience 
substance abuse even prior to the enlistment in the military, 
and that the precursors for the schizophrenia that was to 
develop later also began before military service.  The 
examiner further opined that the veteran's difficulty 
adapting to the military was likely due to his borderline 
intellectual functioning, which made it difficult for the 
veteran to problem solve or cope with the reported abuse he 
had experienced.  The examiner opined that the veteran would 
have developed a full-blown polysubstance abuse problem and 
schizophrenia whether he was in the military or not.  
Finally, it was the examiner's opinion that the veteran's 
severe mental illness was not precipitated or exacerbated by 
military service.

In contrast to the February 2002 VA examiner's opinion, a 
December 2002 private physician's statement indicates that 
the veteran's psychiatric disability was related to military 
service.  It was the physician's opinion, within a reasonable 
degree of medical certainty, that the stress endured by the 
veteran during his military service was the key factor in the 
genesis of his full-blown psychiatric disease.  The physician 
noted a review of the February 2002 VA examination findings, 
which report was dated in March 2002, and described the 
veteran's psychiatric history.  The physician determined that 
the veteran suffered from schizoaffective disorder - moderate 
to severe severity - in remission at the time with 
appropriate treatment.  The physician explained that the 
veteran had entered service as a man of limited mental and 
emotional capacities, and his discharge for reasons of 
inadaptability implicates the veteran's psychological 
disposition.  The physician opined that while the veteran was 
apparently not overtly psychotic at the time of his 
discharge, it was quite apparent that the "forme fruste" of 
the eventual full-blown psychiatric disease was present at 
that time.  As a result, it was felt that the veteran's 
military experience was a key etiologic factor in the 
pathogenesis of his psychiatric disease.  The physician 
concluded that the veteran would have developed either a much 
milder form of his current disorders, or perhaps no overt 
psychiatric disorder but for the military experience.

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for schizophrenia is warranted.  Simply put, the Board finds 
that although a VA physician finds that the veteran's 
schizophrenia is not a direct result of the veteran's 
service, a private physician provides the opposite opinion.  
Each physician provided a detailed explanation in support of 
his or her conclusion.  

Despite evidence suggesting that the veteran's schizophrenia 
is not related to service, the evidence equally suggests the 
opposite.  Absolute certainty is not required.  38 C.F.R. 
§ 3.102.  Consequently, the Board finds that the evidence 
regarding a link between current disability and military 
service is in relative equipoise.  As noted above, with 
resolution of doubt in the veteran's favor, it may be 
concluded that the veteran has schizophrenia that is 
attributable to active military service.  38 U.S.C.A. § 5107 
(West 2002).  


ORDER

Service connection for schizophrenia is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



